Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 1 of 15 PageID# 10353




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


                                          Alexandria Division


                                                      )
     Innovation Sciences, LLC,f/k/a,
                                                      )
     Virginia Innovation Sciences,Inc.
                                                      )
                                                      )         Civil No. 1:16-cv-0086I
                             Plaintiff,
                                                      )
                                                      )         Hon. Liam O'Grady
                      V.
                                                      )
     Amazon.com,Inc.,                                 )
                                                      )
                             Defendant.               )
                                                      .)

                              MEMORANDUM OPINION & ORDER

         This matter comes before the Court on Defendant's Motion for Attorneys' Fees Under 35

  U.S.C. § 285. Dkt. 253. The motion has been fully briefed and the Court dispensed with oral

  argument because it would not aid in the decisional process.

                                          I.    Background


         Plaintiff Innovation Sciences, LLC ("Innovation") initiated this action against Defendant

  Amazon.com ("Amazon")on July 5, 2016.' The original complaint asserted three groups of
  patents, encompassing a total often patents. The first group consists of eight patents from the

 '492 patent family.^ The second and third groups consist of one patent each: the '844 patent"' and
  the '398 patent.'




 'At that time. Innovation was known as Virginia Innovation Sciences, Inc. In 2018, Virginia
  Innovation Sciences, Inc. merged into a new Texas corporation. Innovation Sciences, LLC.
- These are U.S. Patent Nos. 7,899,492; 8,050,711; 8,903,451; 8,948,814; 9,118,794; 8,712,471;
9,286,853; and 9,355,611 (collectively the '"492 patent family").
' U.S. Patent No. 9,368,844.
'U.S. Patent No. 8,135,398.
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 2 of 15 PageID# 10354
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 3 of 15 PageID# 10355
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 4 of 15 PageID# 10356
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 5 of 15 PageID# 10357
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 6 of 15 PageID# 10358
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 7 of 15 PageID# 10359
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 8 of 15 PageID# 10360
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 9 of 15 PageID# 10361
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 10 of 15 PageID# 10362
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 11 of 15 PageID# 10363
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 12 of 15 PageID# 10364
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 13 of 15 PageID# 10365
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 14 of 15 PageID# 10366
Case 1:16-cv-00861-LO-MSN Document 275 Filed 02/18/20 Page 15 of 15 PageID# 10367
